Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between.counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered toy the above appeals for reappraisement consists of radio sets exported from Japan subsequent to February 27,1958.
That radio sets are not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the merchandise involved herein was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said radio sets, the price at which such or similar radio sets were freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $2.63 per set.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may toe deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find and bold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper *687basis for the determination of the value of the merchandise here involved and that such value in each case was $2.63 per set.
Judgment will issue accordingly.